[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                     FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                              February 23, 2007
                               No. 06-13402                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                      D. C. Docket No. 05-00292-CR-CG

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

LOU WILLIAM VALLAS,

                                                          Defendant-Appellant.



                         ________________________

                 Appeal from the United States District Court
                    for the Southern District of Alabama
                       _________________________

                             (February 23, 2007)

Before BIRCH, DUBINA and PRYOR, Circuit Judges.

PER CURIAM:

     Appellant Lou William Vallas (“Vallas”) appeals his conviction and 92-
month sentence imposed following his guilty plea for possession of a firearm by a

convicted felon, in violation of 18 U.S.C. § 922(g)(1).

       On appeal, Vallas argues that evidence obtained pursuant to a cooperation

agreement with Mobile Police Department officers should have been suppressed

because officers breached the agreement by moving forward with the federal gun

charge. Vallas appears to argue that because officers broke their promise, his

confession regarding his involvement in certain property crimes was involuntary

and, therefore, those statements should have been suppressed in this case. In

addition, Vallas argues that the district court should have dismissed the case due to

police misconduct.1

       “A district court’s ruling on a motion to suppress presents a mixed question

of law and fact.” United States v. Zapata, 180 F.3d 1237, 1240 (11th Cir. 1999).

We accept the district court’s findings of fact to be true, unless shown to be clearly

erroneous, and we review the district court’s application of the law to those facts

de novo. Id. These factual findings include the district court’s credibility

determinations, to which we give considerable deference. United States v.

Ramirez-Chilel, 289 F.3d 744, 749 (11th Cir. 2002) (citation omitted). We review



       1
         While Vallas challenges both the denial of his motion to dismiss and the motion to
suppress, we need not address these issues separately because both of his arguments rely on the
premise that the officers breached the agreement.

                                                2
for an abuse of discretion a district court’s ruling on a motion to dismiss an

indictment on the basis of prosecutorial misconduct. United States v. Jordan, 316

F.3d 1215, 1248-49 (11th Cir. 2003). “A district court abuses its discretion if, in

making the decision at issue, it applies the incorrect legal standard or makes

findings of fact that are clearly erroneous.” Id. at 1249.

       “The Fifth Amendment prohibits the use of an involuntary confession

against a defendant in a criminal trial.” United States v. Thompson, 422 F.3d 1285,

1295 (11th Cir. 2005), cert. denied, 127 S. Ct. 748 (2006). “We focus our

voluntariness inquiry on whether the defendant was coerced by the government

into making the statement: The relinquishment of the right must have been

voluntary in the sense that it was the product of a free and deliberate choice rather

than intimidation, coercion or deception.” Id. (internal quotations and citations

omitted). In assessing voluntariness, the district court must consider the totality of

the circumstances in assessing whether police misconduct was causally related to

the confession. Id.2 (internal quotations and citation omitted).

       Here, we conclude from the record that the district court did not clearly err

in finding that there was no breach of an agreement by law enforcement. Vallas


       2
           Vallas does not argue that his confession was involuntary merely because the promise
was made and, other than the breach, he does not point to any “circumstances” that would render
the confession involuntary. Accordingly, we need only address whether there was a breach of
the cooperation agreement which rendered the confession involuntary.

                                               3
and Officer Beadnell’s testimony conflicted regarding whether Vallas had

promised not to get into any more trouble as part of the agreement. The district

court implicitly made a credibility determination that, based on Beadnell’s

testimony, this condition was a part of the agreement. Because this finding is

entitled to deference, we conclude that the district court did not clearly err in

making this finding.

      Mobile police officers initially fulfilled their end of the bargain by ensuring

that agents with the Federal Bureau of Alcohol Tobacco and Firearms did not

move forward on the federal gun charge. However, when they learned that Vallas

had been caught “red-handed” breaking and entering into two storage units in

January 2005, they appropriately concluded that the agreement had been breached

and that they could move forward on the gun charge. Accordingly, we hold that

the district court did not err in denying Vallas’s motions to dismiss and to suppress.

      Next, Vallas also argues that the district court erred in sentencing him

because: (1) the sentence was unreasonable; (2) the court applied enhancements

based on facts that had not been decided upon by a jury; and (3) the process by

which the district court attempted to fashion a reasonable sentence violates the

Sixth Amendment because any factor that increases punishment must be decided

by a jury.



                                            4
       Because Vallas entered into a verbal plea agreement that contained a limited

appeal waiver, we must first determine to what extent the waiver bars our review of

these issues.

       The validity of a sentence-appeal waiver is a question of law that we review

de novo. United States v. Copeland, 381 F.3d 1101, 1104 (11th Cir. 2004). We

have consistently held that a sentence-appeal waiver is valid if a defendant enters

into it knowingly and voluntarily. United States v. Bascomb, 451 F.3d 1292,

1294 (11th Cir. 2006) (citing cases). In order to establish that the waiver was

knowing and voluntary, the government must demonstrate that either “(1) the

district court specifically questioned the defendant about the waiver during the plea

colloquy, or (2) the record clearly shows that the defendant otherwise understood

the full significance of the waiver.” United States v. Grinard-Henry, 399 F.3d

1294, 1296 (11th Cir.) (citation and internal quotations omitted), cert. denied,

544 U.S. 1041, 125 S. Ct. 2279 (2005). The waiver can include the waiver of the

right to appeal “difficult or debatable legal issues or even blatant error.” United

States v. Frye, 402 F.3d 1123, 1129 (11th Cir.) (citation and internal quotations

omitted), cert. denied, 545 U.S. 1141, 125 S. Ct. 2986 (2005). Broad waiver

language also precludes challenges on Apprendi/Booker3 grounds. Grinard-Henry,

399 F.3d at 1296.


       3
        Apprendi v. New Jersey, 530 U.S. 466, 120 S. Ct. 2348 (2000); United States v. Booker,
543 U.S. 220, 125 S. Ct. 738 (2005).

                                              5
       The record demonstrates that during the plea colloquy, the government

articulated the specific provisions of the appeal waiver and Vallas acknowledged

that he understood that he was waiving his right to appeal except under the limited

circumstances discussed by the government during the hearing.4 The court found

that Vallas understood the consequences of his guilty plea, and that he was entering

it knowingly and voluntarily. Because the appeal waiver and its limited exceptions

were articulated during the hearing, and because Vallas acknowledged that he

understood the significance of the waiver, we conclude that the appeal waiver was

valid. Grinard-Henry, 399 F.3d at 1296.

       Although Vallas makes several arguments in an attempt to attack the validity

of his sentence, none of the exceptions to the appeal waiver apply. Therefore, we

decline to consider his arguments regarding the sentence’s reasonableness and his

Apprendi/Booker arguments because they are all barred by the enforceable appeal

waiver. See Grinard-Henry, 399 F.3d at 1296; Frye, 402 F.3d at 1129.

Accordingly, we dismiss Vallas’s appeal as to his sentence.

       DISMISSED IN PART; AFFIRMED IN PART.




       4
          The government and Vallas agreed that he would waive all appellate rights except he
could: (1) appeal any punishment in excess of the statutory maximum; (2) appeal any
punishment that constitutes an upward departure from the applicable advisory guideline range;
(3) appeal any claim of ineffective assistance of counsel; (4) appeal the rulings on the motions to
suppress and to dismiss; and (5) petition for resentencing if there were any retroactive changes
that would affect the application of the sentencing guidelines to his case.

                                                 6